UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1652


TORRIE JOHNSON,

                      Plaintiff – Appellant,

          v.

BALTIMORE CITY POLICE DEPARTMENT; FREDERICK BEALEFELD,
Police Commissioner Individually and as Police Commissioner
of the Baltimore City Police Department; ADAM LONG, Police
Officer, Sequence #F648 Individually and as a Police
Officer of the Baltimore City Police Department; BERNARD
TAYLOR, Police Officer, Sequence #1635 Individually and as
a Police Officer of the Baltimore City Police Department;
JOHN AND JANE DOES 1-10, Individually and as Currently
Unknown Police Officers of the Baltimore City Police
Department; RICHARD AND JANE ROES 1-10, Individually and as
Currently Unknown Supervisors of the Baltimore City Police
Department; LYNETTE MORTON, Parking Control Agent Baltimore
City Department of Transportation; LINDA MCCLELAN, Parking
Control Agent Baltimore City Department of Transportation;
JAMES DOE, Director, Individually and as Currently Unknown
Director(on May 1, 2010) of Baltimore City Department of
Transportation; MAYOR AND CITY COUNCIL OF BALTIMORE,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:12-cv-00646-WDQ)


Submitted:   July 25, 2013                     Decided: July 29, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Torrie Johnson, Appellant Pro Se. Christopher Constantine
Sakles, BALTIMORE CITY POLICE DEPARTMENT, Towson, Maryland;
Danielle Grilli Marcus, WHITEFORD, TAYLOR & PRESTON, LLP,
Thurman Wilbert Zollicoffer, Jr., City Solicitor, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Torrie Johnson seeks to appeal the district court’s

order denying Johnson’s motions to appoint counsel, to extend

the time to file her amended complaint, to strike the answer, to

file a surreply to the answer, and to modify the scheduling

order.     The Appellees McLean and Morton have moved to dismiss

the   appeal.    This    court   may   exercise      jurisdiction     only   over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen     v.    Beneficial    Indus.   Loan    Corp.,    337   U.S.   541,

545-46 (1949).        The order Johnson seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we grant Appelees’ motion and dismiss the appeal

for lack of jurisdiction.           We deny Johnson’s motion to appoint

counsel.    We dispense with oral argument because the facts and

legal    contentions    are    adequately     presented    in   the   materials

before   this   court    and   argument    would   not    aid   the   decisional

process.



                                                                       DISMISSED




                                       3